DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 5 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,173,997. Although the claims at issue are not identical, they are not patentably distinct from each other because they aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-6 and 11-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0092873 to Moberg.	As to claim 5, Moberg discloses an apparatus for administering a substance to a subject, comprising: a vial (406) that contains the substance and extends along a longitudinal axis; a stopper (407, Figure 4) slidably coupled within the vial and configured to seal the vial; a first threaded element rotatable relative to the vial and substantially immobile proximally with respect to the vial during rotation of the first threaded element (901); a second threaded element (902) threadedly coupled to the first threaded element, a distal end of the second threaded element being coupled to the stopper, wherein rotation of the first threaded element is configured to linearly advance the second threaded element and stopper distally through the vial, wherein the second threaded element is substantially .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0092873 to Moberg in view of US 2007/0185449 to Mernoe.	As to claim 7, Moberg discloses the apparatus except wherein the plurality of wheels comprises a first cog wheel and a second cog wheel spaced apart along a lateral direction perpendicular to the longitudinal axis.  Mernoe discloses first and second cog wheels (gears 13 and 14) spaced apart from one another along a lateral direction perpendicular to the longitudinal axis (Figure 2). It would have been obvious to one of ordinary skill in the art to provide the apparatus of Moberg with the first and second cog wheels as taught by Mernoe to displace a different type of piston [0030].	As to claim 8, the modified device of Moberg discloses the apparatus wherein the first and second cog wheels are configured to rotate about respective axes that are parallel to the longitudinal axis (13 and 14, [0030]). 	As to claim 9, the modified device of Moberg discloses the apparatus wherein the motor (10) is spaced in an entirety from the vial (3) in the lateral direction (Figure 1). 	As to claim 10, the modified device of Moberg discloses the apparatus wherein each of the motor (10) and the battery are at least partially aligned with the vial along the lateral direction [0012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783